Citation Nr: 1809916	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to Agent Orange, contaminated water exposure at Camp Pendleton and/or Camp Lejeune, and/or his service connected disabilities of diabetes mellitus, type II, posttraumatic stress disorder, and/or ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 1968 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued its previous denial of service connection for peripheral neuropathy because the evidence submitted was not new and material.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2016.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in July 2016, at which time it was reopened and remanded for additional evidentiary development, including obtaining additional VA and private treatment records and a VA examination to assess the nature and etiology of the Veteran's neurological disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assessed with idiopathic progressive neuropathy of the upper and lower extremities and asserts that it is related to his military service and/or is secondary to his service connected disabilities.  Specifically, he states that his neuropathy disability is related to his Agent Orange exposure in Vietnam and/or contaminated water exposure at Camp Pendleton and/or Camp Lejeune.  In the alternative, he asserts that it is related to his service connected disabilities of diabetes mellitus, type II, and/or ischemic heart disease.  Furthermore, after a review of the record, the Board finds that the evidence suggests a relationship between the Veteran's neuropathy and his service connected disability of posttraumatic stress disorder.  See 07/03/2012, CAPRI, p. 37. 

Pursuant to the July 2016 remand instructions, VA examinations were performed in September 2016 and September 2017.

The September 2016 examiner diagnosed the Veteran with idiopathic progressive neuropathy of the upper and lower extremities.  The Veteran indicated that painful numbness and tingling started in his legs and then his arms; he noticed these symptoms in 1978.  The examiner concluded that it was less likely than not that the Veteran's neuropathy was related to service because there was no documentation of any symptoms of this disability in service and it is not a presumptive disease associated with Agent Orange.  Furthermore, the examiner indicated that his first medical record associated with neuropathy was dated in March 2006.  The examiner further concluded that the Veteran's neuropathy was not related to his diabetes and/or ischemic heart disease because his neuropathy pre-dated both of these disabilities.  

A Camp Lejeune Contamination Water (CLCW) examination was performed in September 2017.  The examiner indicated that the Veteran's peripheral neuropathy initially occurred around 1978.  He concluded that his peripheral neuropathy was less likely than not a result of exposure to CLCW given that it was not a recognized presumptive condition and the scientific evidence did not support an association.  The examiner reasoned that the Veteran's peripheral neuropathy began in the upper extremities, which is not typical for a toxic neuropathy that normally presents first in the lower extremities.  Furthermore, he concluded that the neuropathy was not related to his diabetes given that the neuropathy pre-dated the diabetes and the Veteran's neuropathy did not resemble a diabetic neuropathy given that it was asymmetric and worse in the upper than in the lower extremities.  

After a review of the evidence, the Board finds that addendum medical opinions are warranted.  In this regard, the examiners failed to indicate whether or not the Veteran's service connected disabilities aggravated his neuropathy as requested in the Board's remand instructions and required pursuant to 38 C.F.R. § 3.310.  Furthermore, the Veteran also asserted that his peripheral neuropathy may be associated with contaminated water at Camp Pendleton.  However, the CLCW examination failed to assess whether this exposure is related to his neuropathy.  Lastly, there is a discrepancy of whether the Veteran's neuropathy began in his lower and/or upper extremity.  Specifically, the September 2016 examination indicated that his neuropathy began in his legs and the September 2017 examination indicated that this neuropathy began in his upper extremity.  On remand, this issue should be discussed given emphasis on where the neuropathy began in the CLCW examination.  

Furthermore, the record indicates that the Veteran received treatment for his neuropathy at Kaiser Permanente as early as 2001.  On remand, the Board instructed the RO to obtain these records.  Pursuant to the remand instructions, the RO forwarded a release to the Veteran to sign in September 2016.  However, the record reveals that the Veteran did not sign and return this release.  Accordingly, on remand the RO should forward the release for a second time.  If the Veteran fails to sign and return the release within a reasonable time then this request will be deemed waived by the Veteran's failure to respond.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the location and dates of treatment for his treatment for neuropathy at Kaiser Permanente, and sign, date, and return the release to the RO.  All efforts to obtain the records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.3159(e).  If the Veteran fails to return this release within a reasonable time period then these records will be deemed waived by the Veteran's failure to return the release.  

2.  After completion of the above, and the receipt of any additional records, forward the claims file to the September 2016 and September 2017 examiners for an addendum opinion as to the etiology of the Veteran's neuropathy of his upper and lower extremities.  (If those examiners are not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiners and such review should be noted in the examination reports.  

The examiners should respond to the following questions:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current neuropathy of his upper and/or lower extremities is caused by his service connected diabetes mellitus, type II, posttraumatic stress disorder, and/or ischemic heart disease?

B.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current neuropathy of his upper and/or lower extremities has been aggravated (chronically worsened) by his service connected diabetes mellitus, type II, posttraumatic stress disorder, and/or ischemic heart disease?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the neuropathy prior to aggravation?

C.  If the Veteran's neuropathy is not caused or aggravated by his service connected diabetes mellitus, type II, posttraumatic stress disorder, and/or ischemic heart disease, is it at least as likely as not (probability of at least 50 percent) that his neuropathy of the upper and/or lower extremities is etiologically related to and/or had its onset during his period of active service, including conceded exposure to Agent Orange and/or contaminated water exposure at Camp Pendleton and/or Camp Lejeune.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements regarding his onset and description of his symptoms of neuropathy.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




